EXHIBIT 10.3

BONUS AGREEMENT

This Bonus Agreement shall be effective January 1, 2005 and is entered into by
and between HyperFeed Technologies, Inc. (“Company”) and Tom Wojciechowski
(“Employee”).

The terms of the Bonus Agreement are as follows:



  (1)   Employee will receive an annual bonus based on the percentage of
increase in the Company’s audited net earnings (excluding the sale of part or
all of the Company’s assets, software, or business) for a given year over the
prior calendar year before tax and before executive bonus accruals for the
Company’s management.



  (2)   The amount of the bonus will be determined by multiplying said
percentage of increase in net earnings over the prior year (“Net Earnings”) by
50% of Employee’s annual base salary for said given year.

(3) There will be no cap or maximum amount of the bonus payable to Employee.

(4) Any bonus earned by and awarded to Employee shall be paid to Employee as
follows:



  (a)   50% of said bonus shall be paid to Employee promptly after the bonus is
granted, following finalization of the Company’s audited financial statements;
and



  (b)   The remaining 50% of said bonus shall be paid to Employee at the end of
the first quarter of the following year.



  (5)   In the event Net Earnings before bonus accruals decrease in a given year
when compared to the prior year, the net earnings used to determine a bonus the
following year shall consist of the highest annual net earnings before bonus
accruals of the Company in any of the preceding three (3) years. The net
earnings applicable to the 2003 year are $2,000,818, which number includes the
sale of discontinued operations before bonus accruals.”



  (6)   The Company shall withhold and deduct all payroll taxes, including state
and federal withholding taxes, from bonus payments before payment to Employee.



  (7)   If Employee is terminated by the Company without cause as defined in the
HyperFeed Employee Handbook, the Company shall pay to Employee the pro rata
amount of a bonus earned through the date of termination in accordance with the
calculation in Section (2) above, plus the amount of any unpaid bonus accruals
as outlined in Section (4) (b) above.



  (8)   If Employee is terminated by the Company for cause as defined in the
HyperFeed Employee Handbook, or if Employee voluntarily terminates employment
with the Company, Employee will not be eligible to receive the pro rata amount
of any bonus for the year of such termination, and Employee shall forfeit the
right to receive any unpaid bonus accruals, detailed in Section (4) (b) above,
from prior years.



  (9)   The first calendar year for which this Bonus Agreement is in effect
shall be 2005. This Bonus Agreement will be automatically renewed for one
(1) calendar year, i.e., for 2006.



  (10)   This Bonus Agreement shall be reviewed annually by the Board of
Directors of the Company, and may be modified or terminated on written notice to
the Employee not less than ten (10) days before the end of the calendar year. If
this Bonus Agreement is terminated any outstanding amounts due to Employee shall
be paid to Employee immediately.

EMPLOYEE:

/s/ Tom Wojciechowski
Tom Wojciechowski
Senior Vice President of the Americas
Date: May 12, 2005

HYPERFEED TECHNOLOGIES, INC.:

/s/ Ronald Langley
By: Ronald Langley
Title: Chairman
Date: May 21, 2005

